MacIntyre, J.
Where a plaintiff declares upon a contract containing only a conditional promise to pay the money sued for, and all the evidence offered by the plaintiff as to the nature of the promise tends to show that it is conditional, and there is no contention that the promise is unconditional, it is reversible error for the court to instruct the jury that in order for the .plaintiff to recover, they must believe that the promise is unconditional.
2. The special grounds of the motion for a new trial other than dealt with above present questions that will probably not recur on another trial of the case; and the general grounds are not for consideration at this time.

Judgment reversed.


Broyles, O. J., and Guerry, J., concur.